Citation Nr: 1402397	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-17 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate evaluation for prolapse of the rectum associated with external hemorrhoid, anal fissure, thrombosed internal and external hemorrhoid, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to September 1998. 

The case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Petersburg, Florida.  

In a letter to the Board on May 14, 2013, the Veteran's representative argued that a VA examination conducted in October 2012 was inadequate as the Veteran has impaired sphincter control, which the examiner did not address.  The matter of service connection for disability exhibited by impaired sphincter control is not currently before the Board and is referred to the originating agency for appropriate action.  

In a May 2013 Motion, the Veteran's representative argued that the Veteran is entitled to an extraschedular rating for his service-connected disability.  The Veteran's "Notice of Disagreement" reflects that he "agree[d] with the award of a 20% rating under [Diagnostic Code] 7336 for his service-connected hemorrhoids...."  Nonetheless, the matter is referred to the originating agency for action deemed appropriate.


FINDING OF FACT

The Veteran does not exhibit prolapse of the rectum.


CONCLUSION OF LAW

A separate evaluation for prolapse of the rectum is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.310(a), 4.114, Diagnostic Code 7334 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183  (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).
	
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements. Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

In any event, the Veteran received notification prior to the initial AOJ decision through a notice letter dated May 2001.  The content of this notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process her claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A.  § 5103 (2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was afforded a VA examination in September 2012 with respect to his assertion of entitlement to a separate evaluation for prolapse of the rectum.  The Board finds the September 2012 VA examination adequate for the purpose of evaluating the Veteran's claim of entitlement to a separate evaluation for prolapse of the rectum, as both involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Merits

The Veteran asserts that he was diagnosed with prolapse of the rectum in June 2010 and "[b]ecause this is part of his rectal condition, VA should have considered [his] condition as service connected."  August 2011 Notice of Disagreement.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).

In this instance, however, a separate evaluation is not warranted for prolapse of the rectum because the weight of the competent and probative evidence of record does not indicate that the Veteran suffers from prolapse of the rectum.  

The Veteran has asserted that he was diagnosed with prolapse of the rectum on June 14, 2010.  See August 2011 Notice of Disagreement. The record reveals that the Veteran was treated at the Palms West Hospital in June 2010.  On June 14, 2010, the Veteran was admitted to that hospital.  Dr. E.A.P. rendered an admitting diagnosis of rectal prolapse.  The Veteran was then seen on the next day, June 15, 2010, where Dr. M.M. performed a perianal examination and the Veteran was "[n]oted for large reddened protruding mass, question rectal prolapsed versus external hemorrhoids." Also on that date, Dr. M.M. stated "IMPRESSION: Prolapsed hemorrhoids versus rectal prolapsed, rule out other pathology." The treatment record for June 15, 2010, specified that the Veteran was to undergo a colonoscopy the next morning.  A colonoscopy was performed on June 16, 2010.  After performing that colonoscopy, Dr. M.M. explained:

There was hyperemia in the distal portion of the anal canal and it appeared that the prolapse tissue was likely a very enlarged internal hemorrhoid.  There was nothing to suggest mucosal changes consistent with rectal prolapse.  No biopsies were taken of the rectum.

Thus, despite the Veteran's assertion that he was diagnosed with prolapse of the rectum on June 14, 2010, the treatment record from that date and the record from the June 16, 2010, colonoscopy indicate otherwise.  Indeed, those records show that prolapse of the rectum was considered initially, but after a colonoscopy, Dr. M. M. noted that "[t]here was nothing to suggest mucosal changes consistent with rectal prolapse."  Instead, Dr. M. M. determined that the protrusion from the Veteran's rectum was a prolapsed internal hemorrhoid.  

The Veteran also contends that the August 2010 VA examiner "noted that [the Veteran] had a 'frequent' history of rectal prolapse."  July 2012 Veteran's Statement in Lieu of VA Form 9.  The Veteran is correct.  However, that history was provided by the Veteran and merely recorded by the examiner.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Prior to the August 2010 VA examination, the only evidence that the Veteran suffered from prolapse of the rectum was Dr. E.A.P.'s initial diagnosis of rectal prolapse.  However, as discussed above, that initial diagnosis was ruled out after a colonoscopy and examination by Dr. M.M. Given that the only evidence of a "history" of prolapse of the rectum is Dr. E.A.P.'s initial diagnosis and that diagnosis was ruled out by further testing completed by Dr. M.M., the Board does not consider the August 2010 VA examiner's statement of history probative of whether the Veteran did, in fact, have a history of prolapse of the rectum.  Further, the August 2010 VA examiner, who diagnosed the Veteran as having hemorrhoids, noted that there were no symptoms of rectal prolapse associated with the Veteran's disability.  See August 2010 VA Examination Report. 

The Veteran was afforded another VA examination in September 2012 to address whether the Veteran does suffer from prolapse of the rectum.  After examining the Veteran, the examiner concluded that the Veteran does not suffer from prolapse of the rectum.  Instead, the examiner determined that the Veteran has "...external hemorrhoids, and palpated internal large hemorrhoids, he also has some bleeding at external hemorrhoids and anal fissures." September 2012 VA Examination Report.  The examiner referenced the colonoscopy completed in June 2010 and explained "when [the] colonoscopy was done on 6/16/2010 it was [a] more definitive diagnosis was made of no rectal prolapsed but large internal hemorrhoids."  Id. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181  (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The September 2012 VA examination is highly probative of the question of whether the Veteran suffers from prolapse of the rectum.  The examiner reviewed the claims file.  Further, the examiner considered the records from the Veteran's treatment at Palms West Hospital in June 2010.  The examiner explained that an initial (provisional) diagnosis of prolapse of the rectum was made.  However, the day after that diagnosis was made, Dr. M.M. considered that possibility that the Veteran was experiencing hemorrhoids, not prolapse of the rectum.  Further, to confirm or dispel the admitting diagnosis of prolapse of the rectum, Dr. M.M. ordered a colonoscopy, which did not reveal findings consistent with prolapse of the rectum.  The September 2012 examiner explained this history thoroughly and performed an additional physical examination.  The examiner concluded that the Veteran suffers from chronic reoccurring rectal hemorrhoids, not prolapse of the rectum. 

The Veteran argues that prolapse of the rectum is not a constant condition and because that condition is only present when the Veteran strains during a bowel movement, it is of no consequence that the August 2010 examiner did not note that the Veteran suffers from prolapse of the rectum.  Laypersons can speak to symptoms they are experiencing or those symptoms which are observably, though they are not competent to render a diagnosis or to render an opinion as to medical causation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1977; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Thus, the Veteran is certainly competent to attest to the fact that he has a mass that protrudes from his anus, which is often accompanied by a foul odor.  See September 2012 VA Examination Report.  The Veteran can further attest to the fact that he will often feel that he needs to make a bowel movement because of pressure.  See id.  However, the fact that the Veteran experiences such symptomatology does not necessarily mean that the Veteran suffers from prolapse of the rectum.  Even trained medical professionals require diagnostic testing to determine the nature of protruding rectal mass; the Board finds that the Veteran is not qualified to diagnose his symptoms and his statements regarding the nature of his disability are less probative than the clinical data of record.  

In summary, on one hand is the admitting diagnosis of Dr. E.A.P.  On the other, is the opinion of Dr. M.M., who performed a colonoscopy and determined that the Veteran does not suffer from prolapse of the rectum.  Instead, Dr. M.M. diagnosed the Veteran as having hemorrhoids.  Further, the September 2012 VA examiner explained that Dr. E.A.P. was merely making an admitting diagnosis.  The examiner also explained that Dr. M.M. employed the use of a colonoscopy to rule out prolapse of the rectum. Thus, while Dr. E.A.P. is certainly competent to render an initial diagnosis of prolapse of the rectum, and nothing indicates that initial diagnosis is not credible, the Board affords more probative weight to Dr. M.M.'s diagnosis of hemorrhoids.  As the September 2012 VA examiner explained, after a colonoscopy, Dr. M.M. made a "more definitive" diagnosis.  As such, the Board affords more probative weight to Dr. M.M. and the September 2012 VA examiner, both of whom concluded that the Veteran does not have prolapse of the rectum.  As the weight of the evidence does not suggest that the Veteran has prolapse of the rectum, a separate evaluation for that condition is not warranted.  See 38 C.F.R. § 3.310(a)

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a separate evaluation for prolapse of the rectum, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to a separate evaluation for prolapse of the rectum is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


